OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/2/2015                                                 COA No. 13-13-00335-CR
RODRIGUEZ, JAVIER           Tr. Ct. No. 11-CR-3843-G                     PD-0828-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/2/2015                                                 COA No. 13-13-00335-CR
RODRIGUEZ, JAVIER           Tr. Ct. No. 11-CR-3843-G                     PD-0828-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             DOUGLAS K. NORMAN
                             ASSISTANT DISTRICT ATTORNEY
                             901 LEOPARD, ROOM 206
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/2/2015                                                 COA No. 13-13-00335-CR
RODRIGUEZ, JAVIER           Tr. Ct. No. 11-CR-3843-G                     PD-0828-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/2/2015                                                 COA No. 13-13-00335-CR
RODRIGUEZ, JAVIER           Tr. Ct. No. 11-CR-3843-G                     PD-0828-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             DONALD B. EDWARDS
                             ATTORNEY AT LAW
                             P.O. BOX 3302
                             CORPUS CHRISTI, TX 78463
                             * DELIVERED VIA E-MAIL *